 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-13-00605-PHX-SPL
10                        Plaintiff,                   DETENTION ORDER
11   v.
12   John Rogers, III,
13                        Defendant.
14
15          On May 29, 2019, Defendant appeared before this Court on a petition for
16   revocation of supervised release. A detention hearing was held. The Court considered
17   the information provided to the Court, and the arguments of counsel in determining
18   whether Defendant should be released on conditions set by the Court.
19          The Court finds that Defendant, having previously been convicted and placed on
20   supervised release, and having appeared before the Court in connection with a petition to
21   revoke his supervised release, has failed to establish by clear and convincing evidence
22   that he is not likely to flee if released pursuant to Rule 46(d), and Rule 32.1(a)(6).
23          IT IS THEREFORE ORDERED that Defendant be detained pending further
24   proceedings.
25          Dated this 31st day of May, 2019.
26
27
28
